MANN, J., (Dissenting). — I cannot concur in the opinion of the learned judges constituting' a majority of this court for reasons which I will attempt to briefly outline. I heartily concur in all that has been said by the court with reference to the necessity and advisability of stringent laws regulating the practice of medicine, but contend that such laws must have for their primary object, the protection of the people against the serious consequences resulting from the ignorant and incompetent administration of dangerous and poisonous drugs and nostrums, or the unskillful use of surgical instruments by those not sufficiently learned in the sciences of surgery and anatomy, if such laws propose to regulate and fix the qualifications of the practice of medicine. The term “practice of medicine” has a well'defined and well understood meaning, and no person of ordinary intelligence is ignorant of it in the common acceptation of the term. The legislature which passed the act in question (Chap. 40, Session Laws, 1903) itself recognized the term in its ordinary sense for Section 1 of the Act provides that the board of health shall consist of seven reputable physicians of known ability, who are graduates of medical schools of good standing, etc., and Sec.- 3, after providing that said board of health upon the proper showing made, may license any reputable person who is a graduate of a medical college in good standing, to practice m.edicine, surgery and obstetrics, proceeds to define'a medical school in good standing as one of ten years’ continuous existence which now requires a high school certificate as its equivalent for admission to it, and one which now or hereafter requires an attendance on, and gives, four full courses in four separate years,-and one which has ample clinical facilities such as are furnished in large cities, thus showing that the legislature had in mind the regulation of that branch of the art of healing, represented by the several schools of medicine and by physicians as they are generally known and understood by the public. As a further evidence that the whole field of healing was not intended by the act, I would call attention to the fact that the same legislature, six days after the adoption'of Chap. 40, passed Chap. 90, (Se'ssion Laws, 1903), authorizing the practice of osteopathy in the Territory, and such act does not require the osteopath to receive a certificate from the board of health, or require him to be a graduate of any “medical school in good standing,” but only requires him to produce a diploma from a recognized school of osteopathy. The only objeetional feature of Chap. 40, Session Laws, 1903, is Sec. 6, of said Act, which attempts to place upon the term “practice of medicine,” an arbitrary meaning, contrary to its natural and ordinary significance and thereby to change the evident object of a salutarjr law, from the purpose of protecting the public, to a vicious and outrageous attempt to oppress and abridge the constitutional rights of certain “healers” who are opposed to the use of drugs and surgical instruments, and of the people to employ such healers. Sec. 6 reads as follows: “Sec. 6. For the purpose of this act the words 'practice of medicine’ shall mean to open an office for such purpose or to announce to the 'public or to any individual in any way, a desire or willingness or readiness to treat the sick or afflicted, or investigate or diagnose, or offer to investigate or diagnose, any physical or mental ailment or disease of any person or to suggest, recommend, prescribe or direct, for the use of any person, any drug, medicine, appliance or other agency, whether material or not material, for the cure, relief or palliation of any ailment or disease of the mind or body, or for the cure or relief, of any wound, fracture or bodily injury or deformity, after having received, or with the intent of receiving therefor either directly or indirectly, any bonus, gift or compensation. Provided that nothing in this Act shall be construed to prohibit • gratuitous services in cases of emergency, or the domestic administration of family remedies, or women from practicing midwifery, and this Act shall not apply to surgeons of the United States in the discharge of their official duties.” Bouvier defines the practice of medicine as follows: “The practice of medicine includes the application and use of medicines and drugs for the purpose of curing, mitigating or alleviating bodily diseases, while the practice of surgery is limited to manual operations usually performed by surgical instruments or appliances,” 2nd Bouvier, 394, citing 24 Hunter, 32. A physician is defined as “a person who has received the degree of Doctor of Medicine from an incorporated institution,” 2nd. Bouvier, 669, and these definitions are the generaly accepted meaning of the terms, and the practice of medicine as so understood, was unquestionably a proper subject of regulation by the Legislature, and would no doubt be recognized by the courts, and Chap. 40, Session Laws, 1903, duly enforced without Sec. 6 of said Act. The Supreme court of the United States in Lowton v. Steele, 152 U. S., 137, discussing the police power of a state speaking through Mr. Justice Brown says: “To justify a state in thus interposing its authority in behalf of the public, it must appear, first, that the interests of the public generally, as distinguished from those of a particular class, require such interference; and second, that the means are reasonably necessary for the accomplishment of the purpose and not unduly oppressive upon individuals. The Legislature may not, under the guise of protecting the public interests, arbitrarily interfere with private business, or impose unusual and unnecessary restrictions upon lawful occupations. In other words, its determination as to what is a proper exercise of its police powers is not final or conclusive, but is subject to the supervision of the courts.,” and further, at page 138, after citing several cases, continues: “In all these cases the acts were held to be invalid as involving unnecessary invasion of the rights of others, and a practical inhibition of certain occupations, harmless in themselves, and which might be carried on without detriment to the public interests.” The case of State v. Biggs, 133 N. C., 729, 64 L. R. A., 145 was a case almost exactly like the case at bar, where a healer whose methods were similar to the appellants, was convicted of practicing medicine under a North Carolina statute, attempting to define the practice of medicine so as to cover every method of treatment of the sick and afflicted, and the Supreme Court of that state in reversing the lower court and declaring the law unconstitutional, says: “The public have a right to know that those holding themselves out as members of that ancient and honorable profession (doctors of medicine) are competent, and duly licensed as such. The Legislature can exert its police power to that end, because it is a profession whose practice requires the highest learning and skill, but there are methods of treatment which do not require much skill and learning if any. Patients have a right to use such methods if they wish, and the attempt to require an examination of the character above cited for the application of such treatment is not warranted by any legitimate exercise of the police power.” State v. Biggs, 64 L. R. A. 145. The same court in another case, passing upon the question whether osteopathy was the practice of medicine and surgery under the same statute, says: “Certainly a statute requiring examination and license, before beginning the practice of medicine and' surgery, neither regulates nor forbids, any mode of treatment which absolutely excludes medicines and surgery from its pathology.” See also, State v. McKnight, 59 L. R. A., 187;.Smith v. Lane, 24 Hun. 632; State v. Liffring, 61 Oh. St. 36, 46 L. R. A. 334; Nelson v. St. Bd. of Health, 57 S. W. 501. The learned judge who wrote 'the' majority opinion in this case, says: “It should be noted at the outset that the statute does not forbid the use of the methods which the appellant followed for the cure of the disease, or any other methods whatever, but only requires that those who prescribe, or made use of them in the practice of medicine as defined by the statute shall have qualified themselves for such practice and received a license because of such qualification.” But I contend that the statute allows no one but a regular doctor of medicine to use any method of healing, if (my charge is made therefore. The appellant, as shown by the record, was what is known as a magnetic healer and his method of treatment was confined solely to the kneading and' manipulation of the muscles and rubbing of the body with his hands. He eschewed medicine and surgery and was avowedly opposed to the administration of drugs. There is nothing to show that his methods could possible injure the public and no one could be mislead for he advertised as a “drugless doctor.” Why should one who administers no medicines of any kind, be compelled to take a four years’ course in a “medical college in good standing,” and be examined in materia medica, etc., by seven reputable physicians, when it is not shown that anything taught in a medical school is required in the practice of his method? As well say that no man may practice law without a certificate that he is a competent civil engineer, and that none may preach the Gospel except they are proficient in the science of botany. If any special qualifications are necessary to a “magnetic healer,” no doubt the Legislature may, if it appeared that the public may be in danger of those not so qualified, regulate the practice by requiring an examination and a license issued by a board composed of magnetic healers, qualified to judge of such qualifications, as are necessary, but certainly it cannot impose upon such a practitioner an unnecessary waste of time and money, to acquire a knowledge that is of no use in such profession or calling. It is a matter of common knowledge that new methods of treatment have arisen in late years, contrary to the teachings of the .ancient and. honor able schools of medicine and surgery. Among those are osteopathy, magnetic healing and the like, where no drugs are administered and no surgical operations performed. The merits and efficacy of such remedies are matters of opinion, many people believe in such methods and in my judgment, have a right to resort to them if they wish, and those using them, have a right to do so, subject only to the the right of the Legislature to place upon them such restrictions as will insure the public against harm in their administration. The Legislature has no right to confine such person to the physician’s prescription, or the surgeon’s knife. Sec. 6 of said Chapter 40 is an attempt to restrict all persons to the one method of healing to the exclusion of every other, the test of the things which are to constitute the practice of medicine is the receiving or expectance of a fee. It obviously is intended for the protection of the doctor and not of the public and is, therefore, unconstitutional and void. Why, may I ask, are certain acts defined as the practice of medicine, where a fee is asked, when the same acts are otherwise when done gratuitously? Is not one who administers medicine and holds out to the public as a doctor of medicine, a practitioner of medicine, regardless of whether he expects or receives a fee or not? I cannot understand where the protection of the public comes in, in this case, or where any protection is needed. I do not think that several known and recognized methods of healing, radically different in their theories and practice, can be thrown by the Legislature into a common class, and all practitioners compelled to submit to a certain qualification that would only fit the applicant for one of such methods and that a method which he repudiates as entirely wrong, especially where it does not appear that any special knowledge is necessary for the application of the method, which he desires to practice.